 Case 3:20-cr-01848-LAB Document 37 Filed 03/22/21 PageID.84 Page 1 of 2



1    ARON L. ISRAELITE
     California State Bar No. 290799
2    FEDERAL DEFENDERS OF SAN DIEGO, INC.
     225 Broadway, Suite 900
3    San Diego, California 92101-5030
     Telephone: (619) 234-8467
4    Facsimile: (619) 687-2666
     Aron_Israelite@fd.org
5
     Attorneys for Defendant
6    JUSTIN LEE WILEY
7
                          UNITED STATES DISTRICT COURT
8
                       SOUTHERN DISTRICT OF CALIFORNIA
9
10
     UNITED STATES OF AMERICA,                CASE NO.: 20-cr-01848-LAB
11
                        Plaintiff,            Hon. Larry Alan Burns
12                                            Date: 3/24/21
           v.                                 Time: 10:00 a.m.
13
     JUSTIN LEE WILEY,                        Joint Motion to Continue Motion
14                                            Hearing / Trial Setting
                        Defendant.
15
16         The parties jointly move that the Court continue the Motion Hearing / Trial
17   Setting scheduled for March 24, 2021, at 10:00 a.m., to June 14, 2021, at 2:00 p.m.
18   The parties wish to continue the Motion Hearing / Trial Setting so they will have
19   more time to negotiate a plea agreement.        With the help of the requested
20   continuance, the parties are optimistic about accomplishing that goal. The parties
21   agree that the Court should exclude time, as the requested continuance serves the
22   ends of justice and there is a pending motion. 18 U.S.C. §§ 1361(h)(1)(D) and
23   1361(h)(7)(A).
24   //
25   //
26   //
27   //
28
 Case 3:20-cr-01848-LAB Document 37 Filed 03/22/21 PageID.85 Page 2 of 2



1                                     Respectfully submitted,
2
3    Dated: March 22, 2021            s/ Aron L. Israelite
                                      Federal Defenders of San Diego, Inc.
4                                     Attorneys for Defendant
                                      JUSTIN LEE WILEY
5                                     Email: Aron_Israelite@fd.org
6
7                                     Respectfully submitted,
8
9    Dated: March 22, 2021            s/ J’me Forrest
                                      Assistant U.S. Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2                       20-cr-01848-LAB
                             DISCOVERY-RELATED MOTIONS
